           Case 9:21-cv-00080-DWM Document 10 Filed 08/10/21 Page 1 of 4



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                             MISSOULA DIVISION

    MARCUS T. REUM, et al.,                           CV 21–80–M–DWM

                         Petitioners,

    vs.                                                      ORDER

    MARY A. REUM, et al.,

                         Respondents.


          Petitioners filed a Motion to Proceed in Forma Pauperis (Doc. 2) and a

“petition for writ of mandamus” aimed at the American Bar Association. 1

Petitioners ask the Court to compel the American Bar Association to cease its

allegedly fraudulent and tortious activities, including “removing the [Seventh]

Amendment protected right to a jury in all family law courts,” (Doc. 1 at 8

(footnotes omitted)), and it seeks to compel the States of Washington and Florida

to appear in federal court, (id. at 30). Petitioners’ motion to proceed in forma

pauperis is granted, but because the Court lacks jurisdiction over Petitioner’s

petition for writ of mandamus, the petition is denied.

I.        Motion to proceed in forma pauperis


1
 The Petition also names as Respondents a number of individuals. However, the
petition appears to request relief only from the American Bar Association. (See
Doc. 1 at 1.)
                                           1
        Case 9:21-cv-00080-DWM Document 10 Filed 08/10/21 Page 2 of 4



      Plaintiff Reum apparently “owned a multi-million-dollar construction entity

in Alaska, in 2014,” (Doc. 1 at 27), but he avers in his motion to proceed in forma

pauperis that he currently receives no income apart from that disbursed by the

Veteran’s Administration and he is not employed, (Doc. 2 at 1.) Petitioners’

motion, although bare bones, is sufficient to make the showing required by 28

U.S.C. § 1915(a). (See Doc. 2 at 1.) Accordingly, the request to proceed in forma

pauperis is granted.

II.   Screening Standard

      Because Petitioners are proceeding in forma pauperis, their Petition must be

reviewed under 28 U.S.C. § 1915. Section 1915(e)(2)(B) requires the Court to

dismiss a complaint filed in forma pauperis before it is served if it is frivolous or

malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief. The

“frivolousness standard” authorizes the sua sponte dismissal of an in forma

pauperis filing “if the petitioner cannot make any rational argument in law or fact

which would entitle him or her to relief.” Neitzke v. Williams, 490 U.S. 319, 322

(1989) (internal quotations omitted).

      While complaints filed in forma pauperis must “contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face,”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted), Petitioners here

                                            2
        Case 9:21-cv-00080-DWM Document 10 Filed 08/10/21 Page 3 of 4



filed a petition for writ of mandamus, (Doc. 1). Under 28 U.S.C. § 1361, federal

district courts “have original jurisdiction of any action in the nature of mandamus

to compel an officer or employee of the United States or any agency thereof to

perform a duty owed to the plaintiff.”

III.   Screening Analysis

       Here, Petitioners allege constitutional violations and tortious conduct by the

American Bar Association and the States of Washington and Florida. However,

under the statute governing petitions for writs of mandamus, the writ must be

directed at a federal government officer, employee, or agency. 28 U.S.C. § 1361.

The American Bar Association is not a government agency, nor do Petitioners

allege facts demonstrating that the American Bar Association owes them a duty.

Furthermore, to the extent Petitioners seek to compel action from Washington and

Florida, the Eleventh Amendment bars their claims. See Seminole Tribe of Florida

v. Florida, 517 U.S. 44, 54 (1996) (recognizing that “each State is a sovereign

entity in [the] federal system; and . . . it is inherent in the nature of sovereignty not

to be amenable to the suit of an individual without its consent”) (internal

quotations and alterations omitted). Thus, because Petitioners have not petitioned

for a writ of mandamus against a government officer, employee, or agency, and

there are no facts indicating that Washington and Florida have waived their

sovereign immunity, this Court lacks original jurisdiction over the Petition. And

                                            3
        Case 9:21-cv-00080-DWM Document 10 Filed 08/10/21 Page 4 of 4



because these are not defects that could be cured by amendment, dismissal with

prejudice is appropriate.

IV.   Conclusion

      Based on the foregoing, IT IS ORDERED that:

      (1)    Plaintiffs’ motion to proceed in forma pauperis (Doc. 2) is

GRANTED.

      (2)    This matter is DISMISSED WITH PREJUDICE.

      (3)    Petitioners’ motion for emergency ex parte order (Doc. 7) and

Petitioners’ motion to quash and show cause (Doc. 9) are DENIED as MOOT.

      (4)    The Clerk of Court is directed to close this matter and enter judgment

in favor of Defendants pursuant to Rule 58 of the Federal Rules of Civil Procedure.

      (5)    The Clerk of Court is directed to have the docket reflect that the Court

certifies pursuant to Rule 24(a)(3)(A) of the Federal Rules of Appellate Procedure

that any appeal of this decision would not be taken in good faith. No reasonable

person could suppose an appeal would have merit. The record makes plain the

instant Complaint lacks arguable substance in law or fact.

      DATED this ___
                  10th day of August, 2021.




                                       ___________________________  10:07 AM
                                       Donald W. Molloy, District Judge
                                       United States District Court

                                         4
